NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0625n.06
                            Filed: August 23, 2006

                                          No. 05-4458

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT



FARID HAMID ASSI,                                        )
                                                         )        ON PETITION FOR REVIEW
       Petitioner,                                       )        OF A DECISION OF THE
                                                         )        BOARD OF IMMIGRATION
               v.                                        )        APPEALS
                                                         )
ALBERTO GONZALES, ATTORNEY GENERAL,                      )
                                                         )
       Respondent.                                       )
                                                         )
__________________________________________               )




BEFORE: MOORE and SUTTON, Circuit Judges; and KATZ, District Judge.*

       PER CURIAM. Petitioner Farid Hamid Assi is a native and citizen of Lebanon. He seeks

review of a Board of Immigration Appeals (“the BIA” or “the Board”) decision dismissing his

appeal of an order in which the Immigration Judge (“IJ”) denied his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”). The BIA found

Petitioner’s asylum application untimely and his claims for withholding of removal and CAT

protection incredible. For the following reasons, this Court denies the petition for review.




       *
        The Honorable David A. Katz, United States District Judge for the Northern District of
Ohio, sitting by designation.
05-4458
Assi v. Gonzales

                                     I. Factual Background

       Petitioner entered the United States on November 8, 2000, after flying from Damascus,

Syria, to France, to Atlanta, Georgia, where he presented no valid entry document. At the airport,

the Immigration and Naturalization Service (since renamed, but referred to herein as the “INS”)

asked him several questions, under oath, relating to his request for admission to the United States,

including from what he sought protection. Petitioner said he wanted to enter the country for “safety

and protection,” particularly “emotional protection,” from Hezbollah, because he was “being

followed or gone after by them,” and his “emotions [were] not very well.” (JA 203).

       On December 7, 2000, the INS began removal proceedings by issuing Petitioner a Notice

to Appear. At the same time, it conducted a Credible Fear Interview, at which Petitioner claimed

Hezbollah picked him up sixteen times between February and October of 2000, taking him from his

workplace or his house, blindfolded, to a secret location, where they interrogated and beat him.

Petitioner claimed Hezbollah accused him of “[c]arrying information from where I live and carrying

information to Israel,” (JA 243), and wanted him to enlist and participate in a jihad.

       On June 11, 2001, Petitioner’s counsel first entered an appearance. On July 6, 2001,

Petitioner moved to change venue to Detroit, Michigan. In his motion, which was granted,

Petitioner conceded his removability and said he intended to file an application for asylum. At his

initial removal hearing on March 19, 2002, in Detroit, he conceded that he had not yet done so, and

told the IJ he might need time to retain cheaper counsel. Though it was already more than one year

since Petitioner entered the country, the IJ continued the hearing to give Petitioner time to file an

asylum application and to find new counsel if he wished. (Petitioner retained his original counsel

                                                 2
05-4458
Assi v. Gonzales

throughout his administrative proceedings.)

        On April 23, 2002, Petitioner had a second removal hearing before the IJ, at which he filed

an asylum application, about eighteen months after he entered the United States. His counsel

conceded the application was out of time, but suggested that might be the court’s fault, for not

holding a hearing until March of 2002. The IJ reminded Petitioner’s counsel that applications may

be filed by mail, and scheduled a merits hearing.

        On March 6, 2004, Petitioner’s girlfriend, with whom he had begun a relationship while still

in Lebanon, and who was in the United States on a business visa, gave birth to their son in Detroit.

On May 13, 2004, the couple married.

        On June 2, 2004, Petitioner received a merits hearing before the IJ, at which Petitioner, his

wife, and his friend testified, and at which he presented letters from his father and the mayor of his

hometown in Lebanon, and a police complaint his father filed in Lebanon in 2003. Petitioner

testified that, in Lebanon, he lived with his parents and siblings in a Beirut suburb where Hezbollah

had a strong presence and most of the people were Hezbollah followers. He worked as a cook at a

restaurant called Uncle Sam, near the American University. His girlfriend, a student at the

university, lived in Beirut.

        Petitioner claimed that in February, 2000, Hezbollah started causing him problems, which

he first described as, “[t]hey would arrest me from my job, place or my home and they would take

me to (Indiscernible) belong to them and they would tie my eyes before I reached . . . the place . . . .”

(JA 78). Hezbollah asked him about certain people they were seeking who had come to Petitioner’s

restaurant, and asked him to work with them and to be ready to fight for them. He testified that

                                                   3
05-4458
Assi v. Gonzales

when he refused to answer their questions and refused to join their cause:

        [T]hey used to punch me in the face and they would use the gun also, the back of the
        gun and they would beat me in the shoulders . . . and even they hit my eye at one
        time. Blood came from my nose and I used to feel that pain, really very painful,
        especially these beatings with the back of the gun in my cheeks and I, I didn’t have
        the courage to tell anybody, because they would threaten me that if you tell anybody
        that we will get rid of you in a way that nobody will know about it.

(JA 80). At the hearing, he said Hezbollah accused him of “giving information to people that work

for Israel, that is the army of [General Antoine] Lahad and as such, therefore, I am also a spy.” (JA

97).

        Petitioner said Hezbollah arrested him sixteen times, nine from his home and seven from his

workplace, detaining him for twelve to twenty-four hours at a time, and that “[a]ll of it was

interrogations and questions, physical punishment as well as emotional punishment,” (JA 81).

Finally, Petitioner fled Lebanon. He claims his last arrest was on October 7, 2000.

        On cross-examination, Petitioner said he would go to his home or work place after the

interrogations and beatings, but that he did not tell his parents what happened to him until he was

safely in the United States. Counsel asked Petitioner whether his parents wouldn’t have been able

to notice his injuries, and Petitioner then testified that “[s]ometimes they [his parents] would [notice,

but] not all the time they [Hezbollah] were hitting me. Sometimes they would hit me or they would

slap me, more of an emotional crisis with them sometimes . . . .” (JA 89). When asked whether he

ever sought medical attention, Petitioner asked, “You mean a psychological?” Id. He then

explained that when his parents asked about his injuries, he told them he “had a problem with

somebody or some incident happened to me.” (JA 90).



                                                   4
05-4458
Assi v. Gonzales

       Petitioner also testified that he only told his girlfriend that Hezbollah was arresting him “at

the end” (JA 90), but that one time before he told her she saw him being arrested from his workplace

on his birthday, April 3rd. When counsel asked Petitioner whether his employer would have known

that Hezbollah came and arrested him from his workplace, Petitioner said, “[t]hey, they would not

come and arrest me in front of everybody and they would not arrest me in front of everybody, but

somebody would come to me as if he’s buying from me and then would tell me that there’s a car

waiting for you there.” (JA 90-91). Likewise, when asked why his family had not provided a

statement saying they had seen Petitioner arrested from his home, Petitioner said, “[t]hey, they

wouldn’t take me from, from inside the house while I’m (indiscernible), maybe outside they would

tell me that tomorrow we will come. We will take you from the such and such place. Be there.”

(JA 98-99).

       Petitioner’s wife had been sequestered while Petitioner testified. When she took the stand,

counsel asked whether the arrest that she observed on Petitioner’s birthday, April 3rd, was the first

time she learned of his problems with Hezbollah. They had the following exchange:

       Q. Now, this [the April 3rd arrest] is the first time you knew that he was having
       problems with Hesbula?
       A. No, I’ve already known that he had problems earlier.
       Q. How did you know that?
       A. He told me about that.
       Q. But his first arrest you said was in February of 2000?
       A. Uh-huh.
       Q. You saw him being arrested on April 3rd of 2000?
       A. Yes.
       Q. And he discussed how he was being apprehended or arrested by Hesbula [sic] at
       that time?
       A. Yes.
       Q. Do you know when it was that he first told you?

                                                 5
05-4458
Assi v. Gonzales

          A. I think in March, I’m not sure of the date, I believe like after one month.
          Q. And how many times had he been arrested [when he told you]?
          ....
          A. – two to three times.

(JA 118-19).

          Petitioner also presented a letter from the mayor of his town, but admitted it contained only

hearsay. Likewise, Petitioner’s friend had not been in Lebanon at the critical time, and knew only

things Petitioner or others had told him. Petitioner presented a letter from his father, written in 2004,

which included the report that, “circumstances are still the same as they were before you left, and

you know what I mean, surveillance, and questions and tracking . . . .” (JA 236). Finally, Petitioner

presented a complaint his father made to the Lebanese police in January, 2003, stating that

“unknown individuals” came to his house and threatened to kill Petitioner if he was found. (JA

231).

          The IJ denied Petitioner’s application for asylum, withholding of removal, and protection

under the CAT. The IJ found the asylum application untimely, and in any event, frivolous. The IJ

further found, based on contradictions in the testimony and lack of corroboration, that Petitioner had

fabricated his tale of being arrested and beaten sixteen times by Hezbollah. He therefore concluded

that Petitioner lacked credibility and that there was no basis for withholding of removal or CAT

relief.

          On October 24, 2005, the BIA dismissed Petitioner’s appeal, agreeing that his asylum

application, filed more than eighteen months after he entered the country, was untimely, and that no

exception applied. The BIA then reviewed the IJ’s credibility determination under the “clearly



                                                   6
05-4458
Assi v. Gonzales

erroneous” standard, per 8 C.F.R. § 1003.1(d)(3). The BIA found that several of the inconsistencies

the IJ relied upon to find Petitioner incredible either did not go to the heart of Petitioner’s claims,

were not supported by the record, or were based on speculation and conjecture. However, the BIA

also found that those inconsistencies that the record did support did go to the heart of Petitioner’s

claim, and cast doubt on the veracity of his story. Finding that Petitioner failed to explain most of

the inconsistencies and failed to corroborate his tale, despite reasonable opportunities to do so, the

BIA upheld the IJ’s adverse credibility determination as not clearly erroneous. Finally, the BIA

reversed the IJ’s finding that Petitioner’s asylum application was frivolous, because the record

contained insufficient evidence that Petitioner deliberately fabricated a material element of the

application.

       Petitioner now asks this Court to review the BIA’s order. Though his petition broadly seeks

review of the Board’s entire order, Petitioner’s brief ostensibly presents only one issue: whether the

BIA abused its discretion and violated Petitioner’s due process rights when it used the “clearly

erroneous” standard, rather than a “de novo” standard, to review the IJ’s credibility determination.

Petitioner claims the BIA should have undertaken a de novo review of the IJ’s findings once it

determined that some but not all of the IJ’s conclusions resulted from speculation and were based

on facts not supported by the record. He claims the Board’s failure to do so amounts to a denial of

due process. The Government believes there are three issues before this Court: whether this Court

has jurisdiction to review the timeliness of Petitioner’s asylum application; whether the BIA’s

adverse credibility finding was supported by substantial evidence; and whether the Board’s failure

to review de novo violated the Due Process Clause. Because Petitioner seeks review of the BIA’s

                                                  7
05-4458
Assi v. Gonzales

entire order and argues the merits of the credibility issue in the body of his brief (“the BIA erred in

its determination that material inconsistencies exist in the record sufficient to support an adverse

credibility determination,” (Pet. Br. 9)), the Court addresses all three issues.

                            II. Asylum: Timeliness and Jurisdiction

         An applicant must file for asylum within one year after entering the United States, unless

he can demonstrate changed or extraordinary circumstances. 8 U.S.C. § 1158(a)(2)(B), (D). The

BIA found Petitioner’s asylum application untimely because he filed it eighteen months after

entering the country and because he did not qualify for any exception. This Court may review the

denial of an asylum application for untimeliness where the appeal seeks review of constitutional

claims or matters of statutory construction, but it lacks jurisdiction to do so where the appeal seeks

review of discretionary or factual questions. Almuhtaseb v. Gonzales, 453 F.3d 743 (6th Cir.

2006).          Petitioner’s case falls into the latter category: the IJ and the Board denied his

application because eighteen months elapsed before he filed it, and because it did not cite any

changed or extraordinary circumstances. Therefore, this Court may not review the denial of

Petitioner’s asylum application as untimely.

                III. Withholding of Removal and CAT: Petitioner’s Credibility

         “An alien seeking withholding of removal must demonstrate ‘that there is a clear probability

that he will be subject to persecution if forced to return to the country of removal.’” Singh v.

Ashcroft, 398 F.3d 396, 401 (6th Cir. 2005) (quoting Pilica v. Ashcroft, 388 F.3d 941, 951 (6th Cir.

2004)). To receive protection under the CAT, an alien must show it is “more likely than not that

he . . . would be tortured if removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2).

                                                  8
05-4458
Assi v. Gonzales

Petitioner’s claims for withholding of removal and protection under the CAT are based on his

assertion that he was arrested, interrogated, and beaten sixteen times by Hezbollah. Because the IJ

determined Petitioner’s story was not credible, Petitioner could not meet his burdens.

       Because the credibility determination is a “finding of fact,” the Court reviews under the

substantial evidence standard. Sylla v. INS, 388 F.3d 924, 925 (6th Cir. 2004). The BIA’s factual

determination is “conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B). This Court may not reverse simply because it would have

ruled differently. Klawitter v. INS, 970 F.2d 149, 151-52 (6th Cir. 1992). “Rather, in order to

reverse the BIA’s factual determinations, the reviewing court must find that the evidence not only

supports a contrary conclusion, but indeed compels it.” Id. at 152. The Board’s adverse credibility

finding must be “supported by specific reasons” and “based on issues that go to the heart of the

applicant’s claim.” Sylla, 388 F.3d at 926. The cited discrepancies must be “viewed as attempts by

the applicant to enhance his claims of persecution. . . .” Id. (internal quotations omitted).

       The IJ found Petitioner’s story incredible due to several inconsistencies in the testimony and

the record. However, the BIA found that some of those cited inconsistencies were either not

supported by the record, did not go to the heart of Petitioner’s claim, or were based on speculation,

so it discounted them. But, the Board found that four of the inconsistencies the IJ cited were

supported by the record and did go to the heart of Petitioner’s claim, thereby justifying the adverse

credibility finding.

       First, Petitioner’s testimony about when he told his wife (who was his girlfriend at the time)

about the arrests and beatings conflicted with his wife’s statement. Petitioner claims Hezbollah first

                                                  9
05-4458
Assi v. Gonzales

arrested him in February of 2000, and that the last arrest was in October of that year. At the hearing,

Petitioner said he only told his girlfriend that Hezbollah had been arresting and beating him “at the

end,” and that the time when she saw him arrested on his birthday in April was “before that.”

However, when counsel asked Petitioner’s wife whether the arrest on April 3rd was the first time

she learned of his problems with Hezbollah, she said that it was not, that Petitioner first told her in

March, after he had been arrested only two or three times. The IJ considered this contradiction

evidence that the two could not keep their story straight, indicating it was made up. He said

Petitioner’s wife “completely torpedoed his claim and demonstrated beyond any doubt that

[Petitioner] lied about his whole claim and . . . that he made up the important, most material aspect

of his claim, that is that Hizballah had arrested him and had beaten him and tortured him on 16

different occasions.” (JA 33-34).

       Second, Petitioner’s statements about where Hezbollah arrested him were internally

inconsistent. In his credible fear interview, Petitioner testified that Hezbollah “would come to [his]

work and sometimes they would come to [his] house and pick [him] up.” (JA 212). Additionally,

at his merits heating, Petitioner first testified that “[t]hey would arrest me from my job, place or my

home . . . .” (JA 78). However, when asked why his employer had not observed this, Petitioner

backpedaled, stating, “[t]hey, they would not come and arrest me in front of everybody . . . but

somebody would come to me as if he’s buying from me and then would tell me that there’s a car

waiting for you there.” (JA 90-91). Likewise, when asked why his family never observed him being

arrested from his home, Petitioner replied that “[t]hey, they wouldn’t take me from, from inside the

house while I’m (indiscernible), maybe outside they would tell me that tomorrow we will come. We

                                                  10
05-4458
Assi v. Gonzales

will take you from the such and such place. Be there.” (JA 98-99). The IJ found the contradiction

between Petitioner’s early descriptions of his problems with Hezbollah (“they would come to my

house and pick me up”) to be inconsistent with his later descriptions (“maybe outside they would

tell me that tomorrow we will . . . take you from the such and such place”), which only surfaced once

Petitioner was asked why no one witnessed his sixteen arrests, adversely reflected on his credibility.

       Third, Petitioner’s statement upon arrival at the Atlanta airport conflicted with his later

testimony about what Hezbollah had done to him. At the airport, when asked from what he sought

protection, Petitioner said only that he was being “followed or gone after” by Hezbollah, and that

he sought “emotional protection more than other protection.” (JA 203). At the merits hearing, he

testified that he told the immigration officer at the airport “all the truth exactly like my story had

happened.” (JA 82). Yet that story omitted any reference to arrests and beatings. Though Petitioner

claims they did not ask him about arrests, the immigration officer asked from what Petitioner sought

protection, but he did not mention what later became his main claim for asylum and withholding of

removal.

       Fourth, Petitioner’s descriptions of Hezbollah’s accusations changed over time. At his

credible fear interview, Petitioner said Hezbollah accused him of “carrying information from where

[he] live[d] and carrying information to Israel.” (JA 211). However, he later testified that Hezbollah

said he was “giving information to people that work for Israel, that is the army of [General Antoine]

Lahad and as such, therefore, I am also a spy.” (JA 97). The IJ found that the change in Petitioner’s

story from being accused to carrying information to Israel to giving information to Israeli agents was

inconsistent and therefore unreliable.

                                                 11
05-4458
Assi v. Gonzales

         The BIA also cited Petitioner’s failure to provide reasonable explanations for these

contradictions and to corroborate his story with reliable evidence, despite the opportunity to do so.

For example, Petitioner presented a letter from his father that was dated well after Petitioner claims

he told his father the whole story, yet the letter does not mention arrests or beatings. Rather, it says

“circumstances are still the same as they were before you left, and you know what I mean,

surveillance, and questions and tracking . . . .” (JA 236). The IJ found that Petitioner’s failure to

secure a letter from his father mentioning the arrests and beatings, or that his father had observed

Petitioner’s injuries after the arrests, when Petitioner obviously had the opportunity to do so,

reflected poorly on Petitioner’s credibility. The IJ noted that Petitioner’s father’s 2003 police

complaint did not mention Hezbollah or that Petitioner had been arrested and beaten. Petitioner’s

friend’s testimony and the letter from the mayor of his hometown contained only hearsay, and

provided no reliable corroboration. Based on the preceding, the Board found the IJ’s adverse

credibility determination not clearly erroneous.

        The BIA supported its adverse credibility finding with the specific reasons set forth above,

and the Court agrees that the cited inconsistencies go to the heart of the matter: whether Petitioner

was in fact arrested and beaten sixteen times by Hezbollah. The record supports the findings that

Petitioner’s story conflicted with that told by his wife, and evolved over time in the face of specific

questions, developing internal inconsistencies about where Hezbollah took him from and of what

they accused him. Petitioner omitted from his airport statement not merely certain details of his

larger story, but rather the central events supporting his later applications for asylum and

withholding of removal. These discrepancies may be “viewed as attempts by the applicant to

                                                   12
05-4458
Assi v. Gonzales

enhance his claims of persecution.” On this record, the evidence does not compel the conclusion

that Petitioner testified credibly. The Court affirms the Board’s adverse credibility determination.

                                           IV. Due Process

        Petitioner claims the BIA abused its discretion and violated his due process rights when it

reviewed the IJ’s findings of fact for clear error, despite its finding that the IJ made several mistakes.

The applicable regulation requires the BIA to review findings of fact, including credibility

determinations, for clear error, and expressly forbids the BIA from conducting a de novo review of

the IJ’s factual determinations. 8 C.F.R. § 1003.1(d)(3) (“The Board will not engage in de novo

review of findings of fact determined by an immigration judge.”). However, Petitioner believes that

once the BIA discovered the IJ’s errors, it should have reviewed the IJ’s findings of fact de novo,

and that the Board’s adherence to the regulation in this particular situation violated the Constitution.

Petitioner is incorrect: the BIA did not abuse its discretion or violate the Due Process Clause by

applying the “clearly erroneous” standard of review.



        The Supreme Court has approved the “clearly erroneous” standard for appellate review of

trial-court fact-finding in both the civil and criminal contexts. Anderson v. Bessemer City, North

Carolina, 470 U.S. 564, 573-75 (1985); Maine v. Taylor, 477 U.S. 131, 145 (1986). Yet, the Due

Process Clause has not driven the Court to create an exception for those inevitable instances when

the reviewing court discovers that some of the fact-finder’s conclusions were erroneous. See

Anderson, 470 U.S. at 573-75; Taylor, 477 U.S. at 145. It is intrinsic in appellate review that in

some cases, errors will be found. Neither logic nor any authority supports the position that due

                                                   13
05-4458
Assi v. Gonzales

process requires the standard of review to change when errors are discovered. The “clearly

erroneous” standard is the lens through which the BIA is to view the IJ’s findings of fact, as it did

in this case, carefully distinguishing those conclusions that passed muster from those that did not.

In the end, the BIA found that the record supported enough of the IJ’s findings that the adverse

credibility determination was not clearly erroneous. The BIA did not abuse its discretion and did

not violate the Due Process Clause in so doing.

                                          V. Conclusion

       For the reasons stated above, this Court DENIES the petition for review.




                                                  14